DETAILED ACTION
This office action is in response to an Amendment/Req. Reconsideration-After Non-Final Rejection filed June 24, 2021.
Claims 1, 5, 8, 12, 15, and 19 have been amended.  Claims 2-4, 9-11, 16-18, and 21 have been canceled.   Claims 23-25 are new.  Thus claims 1, 5-8, 12-15, 19-20, and 22-25 have been examined.
The objections and rejections from the prior correspondence that are no restated herein are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2021 has been entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 5-8, 12-15, 19-20, and 22-25 are rejected under U.S.C. 102 (a)(1) as being rejected by Bensberg (Bensberg et al., US 2015/0242400 A1).

Regarding claim 1,  A computer-implemented method comprising (Bensberg [0058] embodied in systems, apparatus, methods and/or articles’): 
allocating, in an in-memory database in which pages are loaded into memory and having associated physical disk storage (Bensberg [0022]-[0024] discloses that data is stored in pages, a where page buffer 204 can store one or more logical pages 206 which can be written to storage (e.g. a long term storage, etc.) which may consist of disk drives, thus are associated with physical disk storage.   Bensberg [0024] discloses a page buffer 204 within the persistence layer 112 stores one or more logical pages 206.) 
 a provisional page in the memory of the in-memory database to be filled with data (Bensberg Fig. 3, element 340 “move rows from source table S to target table T” and supporting paras [0040]-[0049], where the pages holding target table T are examples of a plurality of provisional pages in memory to be filled with data, specifically data from source table S.  The data from the table may be identified by keys and a table name.  See also Bensberg [0037] that discloses pages refer to pages of a table stored in memory of an in-memory database.  Thus 
the allocating comprising allocating an initial logical page number (Bensberg [0008]-[0010] discloses that a source table is copied to a target table, and the target tables is renamed to a name of the source table upon dropping the source table.   Bensberg [0026] discloses that tables are managed by mapping logical and physical pages.  Thus the target table T will be identified using an initial logical name consisting of a table name separate from the source file name and separate from its final name (which will be the original file name) along with a list of pages associated with the table data.    Bensberg [0040] discloses that a copy is performed, thus there is a separate list of pages (one list from the source table, and a separate list for the target table).  Bensberg [0026] discloses tables are stored in memory and are tracked using metadata such as page lists.   Thus Table T will have its own page list of data that has been copied to it, thus allocates a plurality of an initial logical page numbers which are identified by the table name and the page identifiers.).
a corresponding page control block, (Bensberg [0026] discloses a converter 240 maintains the logical and physical page mappings in one or more converter tables 242.  Thus an entry in the converter table is an example of a corresponding page control block) and a page  handle to the provisional page; (Bensberg [0024-[00266] where the physical page number for use by the table entry is an example of a handle to the provisional page.)
filling the provisional page with data without acquiring a consistent change such that filling the provisional page with data does not block a savepoint for the in-memory database from entering a critical phase (Bensberg Fig. 3, element 340 that moves rows from source table S to target table T that may before performed without an exclusive lock on source table S, thus does not block a savepoint of source table S since no locks are held against the table.); 
after filling the provisional page with data, acquiring a consistent change; (Bensberg Fig. 3, element 345 “Exclusive lock on source table S”, where acquiring an exclusive lock on the source table is an example of acquiring a consistent change, since the exclusive lock insures consistency.   Note this occurs after Fig. 3, element 340 ‘move rows from source tables S to target table T’, thus acquiring a consistent change occurs after filling the provision page with data.)
and registering the provisional page with the acquired consistent change, (Bensberg Fig. 3, element 345 “Exclusive lock on source table S”, is acquired  before the replay database operations of 350, where updating Tables T with the replay database operations, renaming the table T to table S, along with updating the persistence layer 112 elements such as the Persistence interface and the Converter 240 is an example of registering the provisional page.)
the registering of the provisional page comprising: passing the page handle; (Bensberg  Fig. 2 and supporting paras [0024]-[0039].   Bensberg Para [0026] discloses when the persistent changes are added, then the converter table 242 is updated with mapping of logical pages 206 to physical pages and when a logical page is written to storage 114 the first time after a savepoint, a new free physical page is assigned to the logical page and stored in the converter 
assigning the provisional page with a new logical page number that differs from the initial logical page number, (Bensberg [0008]-[0010] discloses that a source table is copied to a target table, and the target tables is renamed to a name of the source table upon dropping the source table.   Bensberg [0026] discloses that tables are managed by mapping logical and physical pages.  Bensberg [0026] discloses tables are stored in memory and are tracked using metadata such as page lists.   Thus Table T (now labeled Table S) will have its own page list which ties the table and key to logical and physical pages.   The logical page number is identified by the table name and the logical page number, thus the provisional pages consisting of a new logical page number that differs from the initial logical page number. )
inserting the provisional page into a resource container in a persistence layer of the in-memory database using the assigned new logical page number; (Bensberg [0024] discloses that logical pages are retained in the persistence layer 112 of the in-memory database and Bensberg [0008-[0010] discloses that it will have a new table name (thus a new logical page number) after the Source table S is dropped after the replay) and marking the provisional page as modified; (Bensberg [0038] ‘As used herein, the replay table can keep track of the rows that have been inserted, updated or deleted on the source partitions while the corresponding move operation takes place in the background. When the move is done, an exclusive table lock is acquired and the replay table is replayed so that the modifications can be applied on the target partitions.’   Thus the replay log marks the provisional pages as modified whenever table rows have been inserted, updated, or deleted (examples of modifications).)

Regarding claim 5, Bensberg teaches all of the limitations of claim 4 above.  Bensberg further teaches  wherein the marking of the registered page as having been modified causes it to be subsequently flushed to physical disk. (Bensberg [0029] discloses that the redo log information is written by the logger component 244 to disk before the transaction ends to ensure that committed changes are not lost (in the event of a power loss, etc.) and that the redo log tracks whenever a change is made.   Examiner notes that the redo log may be the replay table as stored on nonvolatile storage.)

Regarding claim 6, Bensberg teaches all of the limitations of claim 5 above.   Bensberg further teaches wherein a plurality of provisional pages are registered together as part of a single consistent change/ (Bensberg [0041] discloses a plurality of rows written to a new target table T as a part of a single consistent change ‘This way it is assured that new rows or modification to rows are not lost. An exclusive lock can then, at 345, be acquired on source table S. The replay table can then, at 350, be processed and all logged modifications to source table S can be replayed on target table T.’   Thus a plurality of provisional pages are registered together using a single exclusive lock on source table S, and example of a single consistent change.)  

Regarding claim 7, Bensberg teaches all of the limitations of claim 1 above.   Bensberg further teaches wherein a plurality of provisional pages are registered together as part of a single consistent change. (Bensberg [0041] as described in claim 6 above.)  

Regarding claim 8, A system (Bensberg [0058] embodied in systems, apparatus, methods and/or articles’) comprising: at least one data processor; and memory storing instructions which, when executed by at least one data processor, result in operations comprising (Bensberg [0054] and [0055] that teaches a processor implementing computer program instructions that may be held in a cache memory ):
The remainder of claim 8 recites limitations similar to claim 1 above, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 12, Bensberg teaches all of the limitations of claim 11 above. 
The remainder of claim 12 recites limitations similar to claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.

Regarding claim 13, Bensberg teaches all of the limitations of claim 8 above. 
The remainder of claim 13 recites limitations similar to claim 6 above, and thus are rejected based on the teachings and rationale as described in claim 6 above.

Regarding claim 14, Bensberg teaches all of the limitations of claim 8 above.  Bensberg further teaches further comprising the in-memory database (Bensberg [0037] ‘pages can refer to pages of a table stored in memory of an in-memory database’).  

Regarding claim 15, A non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising (Bensberg [0011] ‘Non-transitory computer program products (i.e., physically embodied computer program products) are also described that store instructions, which when executed on one or more data processors of one or more computing systems, causes at least one data processor to perform operations herein.’):
The remainder of claim 15 recites limitations similar to claim 1, and thus are rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 19, Bensberg teaches all of the limitations of claim 15 above.  
The remainder of claim 19 recites limitations similar to claim 5 above, and thus are rejected based on the teachings and rationale as described in claim 5 above.

Regarding claim 20, Bensberg teaches all of the limitations of claim 15 above.  
The remainder of claim 20 recites limitations similar to claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.

Regarding claim 22, Bensberg teaches all of the limitations of claim 19 above.
The remainder of claim 22 recites limitations similar to claim 7 above, and thus are rejected based on the teachings and rationale as described in claim 7 above.

Regarding claim 23, Bensberg teaches all of the limitations of claim 1 above.   Bensberg further teaches wherein the provisional page is filled with data as part of a delta merge operation (Bensberg [0043] discloses that the data move operations of table S into T and then renamed to S may be a part of a Delta merge on target partitions, this the pages filled by the copy is filled with data as part of a delta merge operation.).

Regarding claim 24, Bensberg teaches all of the limitations of claim 8 above.
The remainder of claim 24 recites limitations similar to claim 23 above, and thus are rejected based on the teachings and rationale as described in claim 23 above.

Regarding claim 25, Bensberg teaches all of the limitations of claim 15 above.
The remainder of claim 25 recites limitations similar to claim 23 above, and thus are rejected based on the teachings and rationale as described in claim 23 above.



Response to Remarks
Examiner thanks applicant for their remarks of 06/24/2021.  

Rejections Under 35 U.S.C. § 112
	Applicant’s amendments to claim 11 have resolved the rejection under 35 U.S.C. § 112.

Rejections Under 35 U.S.C. § 103
	Applicant states that Bensberg and Ma do not teach the subject matter recited in claims 1, 8 and 15 as amended. 
	Examiner respectfully disagree.   Applicant’s arguments have been fully considered.   However they are not persuasive.   
As detailed in the office action above, and noted in Figure 3 of Bensberg, the solution of Bensberg performs several steps:
move rows from source table S to target table T (thus filling an in-memory database with new pages of data identified using the table T designation)
log data into a replay table while the copy is ongoing so that any change not captured by the copy because they occurred after the copy began may be applied to the copy database.   This replay data is also recorded on disk in case of power loss.
acquire a lock on table S (note that table S is not locked while data is copied to table T), i.e. acquiring a consistent change.
replay the database operations using the replay table (i.e. registering the provision pages which consists of updating the table T with the replay operations drop the source table S.
rename the target table T to table S
 updating the data structures in the Persistence Layer 112 and the Long term Storage 114 to shown in Bensberg Fig. 2 to reflect the changes.   
Thus the updating of the Table 2 under an exclusive lock on source table S is relatively short term since all of the data that was not modified has already been copied to pages in 


Conclusion                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138